Citation Nr: 0125643	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability.  

2.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.  

3.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1960 to June 1980.  
The veteran was awarded a Purple Heart.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for left ear 
defective hearing, arteriosclerotic heart disease, and PTSD; 
denied service connection for right ear defective hearing, 
residuals of a ponji stick wound to the left knee, a 
neurological disability, a circulatory disability, a shoulder 
disability, residuals of a gunshot wound to the right iliac 
crest, residuals of frostbite, and for irritable bowel 
disorder with acid reflux; denied an increased rating for 
diabetes mellitus; granted an increased rating of 10 percent 
for hypertension; and denied a total disability rating for 
compensation purposes based on individual unemployability.  
In April 2000, the veteran was notified of this decision and 
of his procedural and appellate rights.  

The veteran initiated an appeal as to the issues of increased 
ratings for diabetes mellitus and PTSD; a total disability 
rating for compensation purposes based on individual 
unemployability; service connection for right ear defective 
hearing and/or evaluation of left ear hearing loss; an 
earlier effective date for the increased rating for 
hypertension; and service connection for a neurological 
disability, a circulatory disability, residuals of a gunshot 
wound to the right iliac crest, and irritable bowel disorder 
with acid reflux.  Thereafter, in compliance with 38 C.F.R. 
§ 20.204, the veteran withdrew his appeal in writing as to 
all issues except those listed on the front page of this 
decision; the veteran perfected his appeal as to the issues 
listed on the front page of this decision.  

In July 2001, the veteran testified with his spouse before 
the undersigned member of the Board at the RO at a personal 
hearing.  


FINDINGS OF FACT

1.  The veteran developed peripheral neuropathy on the tips 
of the fingers and toes as a result of his service-connected 
diabetes mellitus.

2.  The veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities; his diabetes 
mellitus does not result in episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy on the tips of the fingers and toes 
is proximately due to or the result of the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.310(a) (2001).

2.  The schedular criteria for a rating of 40 percent, but no 
more for diabetes mellitus, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.119, 
Part 4, Diagnostic Code 7913 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
March 2000 rating decision and in the July 2000 statement of 
the case, both sent to the veteran, of the reasons and bases 
for the denial of his claims.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and in the statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran has obtained private and VA medical 
records.  In addition, the veteran has been afforded 
examinations by VA.  With regard to the issues of an 
increased rating for diabetes mellitus and service connection 
for a neurological disability, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
There is sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, with regard to the issues 
of an increased rating for diabetes mellitus and service 
connection for a neurological disability, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case with regard to 
the issues of an increased rating for diabetes mellitus and 
service connection for a neurological disability.  Further 
development and further expending of VA's resources is not 
warranted with regard to the issues of an increased rating 
for diabetes mellitus and service connection for a 
neurological disability.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims for an increased 
rating for diabetes mellitus and service connection for a 
neurological disability, as set forth below.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claims for an increased rating for diabetes mellitus and 
service connection for a neurological disability.  In short, 
the Board finds that the veteran has been given adequate 
notice of the need to submit evidence or argument and that he 
is not prejudiced by this decision with regard to the issues 
of an increased rating for diabetes mellitus and service 
connection for a neurological disability.


Background

The veteran had active service from May 1960 to June 1980.  
In July 1980, he applied for VA disability compensation 
benefits.  In an August 1980 rating decision, service 
connection was granted, in pertinent part, for diabetes 
mellitus.  A 20 percent rating was assigned effective July 1, 
1980.  In a February 1984 rating decision, that disability 
rating was increased to 40 percent effective August 18, 1983.  
However, in a February 1986 rating decision, the 40 percent 
disability rating was reduced back to 20 percent effective 
May 1, 1986.  

In August and September 1998, respectively, the veteran's 
current claims for an increased rating for diabetes mellitus 
and for service connection for peripheral neuropathy were 
received.  In conjunction with these claims, VA outpatient 
records were obtained and the veteran was afforded a VA 
examination.  

The VA outpatient records reflect that the veteran is 
concerned about his health care and maintenance.  His 
diabetes mellitus requires him to follow the American 
Diabetes Association (ADA) diet.  In addition, the records 
show that he requires insulin several times a day.  The 
records show that the veteran follows these requirements.  
The records also show that the veteran exercises regularly, 
but has limitations due to a myriad of medical problems to 
include significant heart disability.  The veteran's 
arteriosclerotic heart disease is rated as 60 percent 
disabling and his hypertension is rated as 10 percent 
disabling.  The veteran's activities have become more limited 
over the past several years.  

In November 1998, letters were completed by Daniel B. 
Einspahr, M.D., the veteran's treating physician.  In one 
letter, the physician noted that the veteran's average blood 
sugar control was not that far out of line and indicated that 
he hoped that the veteran's blood sugar readings would be 
less labile with some of the changes made to the veteran's 
medications.  In the other letter, the physician noted that 
the veteran had multiple cardiac risk factors including 
poorly controlled hypertension, diabetes, and mild 
hyperlipidemia, as well as coronary artery disease.  The 
physician noted that the veteran had developed unstable 
angina and had undergone an angioplasty procedure.  Following 
that procedure, subsequent testing revealed moderate 
cardiomyopathy with ejection fraction of 34 percent.  The 
physician indicated that as a result of his impairment, the 
veteran had dyspnea on exertion and intermittent anginal 
complaints.  The veteran was only able to lift and carry 10 
to 20 pounds.  In addition, Dr. Einspahr indicated that 
standing and walking were limited to less than one hour per 
day.  In addition, he stated that the veteran was restricted 
to sitting less than one hour continuously due to stiffness 
and musculoskeletal complaints.  Dr. Einspahr reported that 
the veteran was unable to push, pull, or repetitively grasp 
using his upper extremities related to adhesive capsulitis.  
Dr. Einspahr opined that the sum total of the veteran's 
medical problems also inhibited stopping, kneeling, 
crouching, or crawling whatsoever.  In addition, he opined 
that the sum total of the veteran's medical issues were 
significantly limiting.  

In February 2000, the veteran was afforded a VA diabetes 
mellitus examination.  With regard to diabetes mellitus, the 
examiner noted that the veteran was diagnosed in 1976 with 
this disorder and had been on insulin since that time.  The 
examiner noted that the veteran is currently on 55 units per 
day of combined insulin.  The veteran reported that, since 
1976, he had been hospitalized 3 times for hypoglycemic 
episodes, but had had other near hypoglycemic episodes on a 
frequent basis through the years.  The veteran denied any 
significant infectious complications or eye problems.  The 
veteran had been told "and does have some peripheral 
neuropathy on the tips of his fingers and toes as a result of 
his diabetes mellitus."  

The pertinent diagnoses were diabetes mellitus with 
complications as previously related, and a circulatory 
condition, see under diabetes.  It was noted that although 
the veteran reported a history of cold injury, there were no 
complications.  The Board notes that current peripheral 
neuropathy on the tips of his fingers and toes was determined 
by the examiner to be a result of the veteran's diabetes 
mellitus (and was not a residual of cold injury).  In 
addition, the examiner indicated that the veteran was clearly 
not a candidate for any labor or heavy labor positions, but 
was capable of any desk work or instructional work.  

In July 2001, the veteran testified with his spouse before 
the undersigned member of the Board at the RO at a personal 
hearing.  At that time, the veteran related that he takes 
insulin 4 times per day, but that his diabetes was really not 
under control and that his medication was meant to stabilize 
his disorder.  The veteran related that he was also required 
to follow a special diet and to exercise.  The veteran stated 
that his activities were limited, but he tried to walk every 
day, with only some success.  The veteran related that he has 
been instructed to wash his feet carefully, dry under his 
feet carefully, and to change shoes for his reported feet 
problems.  In addition, the veteran reported having nerve 
problems in his hands.  The veteran maintained that he had a 
neurological/circulatory problems due to his diabetes 
mellitus.  He indicated that a physician had told him that 
his neurological disability was related to his diabetes 
mellitus.  With regard to his work history, the veteran 
related that he left his last position working at a military 
academy to settle his father's estate.  Since that time, the 
veteran related that he had suffered a heart attack.  The 
veteran's wife testified that the veteran had episodes where 
his blood sugar dropped.  With regard to his job abilities, 
the veteran's wife related that the veteran was very 
impatient and had no tolerance.  


Analysis

Service Connection for a Neurological Disability


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  With 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.310(a).  

In addition, where a wartime combat veteran alleges he 
suffers disability due to an injury incurred in service, 38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, although the veteran served in wartime, the record does 
not show nor does he assert that he incurred a neurological 
disability during combat.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  In addition, a claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disability.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  In addition, service connection may 
also be granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In this case, the service medical records do not show 
complaints, findings, treatment, or diagnosis of a 
neurological disability during service.  There is no medical 
evidence of a current neurological disability which is 
directly related to service, nor does the veteran assert 
such.  In light of the foregoing, the Board finds that 
neither chronicity in service nor continuity of 
symptomatology after service is shown.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(b).  Thus, the requirements of direct 
service connection are not met. 

Rather, the veteran asserts that secondary service connection 
is warranted.  He maintains that he has a neurological 
disability which is related to his service-connected diabetes 
mellitus, as noted.  In view of the veteran's contentions, 
the Board has reviewed the current medical evidence.  

In pertinent part, the February 2000 VA diabetes mellitus 
examination revealed that the veteran not only reported that 
he had been told that he had peripheral neuropathy which was 
related to his diabetes mellitus, but that he did in fact 
have some peripheral neuropathy on the tips of his fingers 
and toes as a result of his diabetes mellitus.  

The RO denied service connection because it was concluded 
that there was no actual neurological disability.  Service 
connection may be granted for disability due to service-
connected disease or injury.  In this case, there is a 
service-connected disease or injury, diabetes mellitus.  The 
next issue is whether there is disability that is due to the 
service-connected disease or injury.  The VA examiner has 
established that there is peripheral neuropathy of the tips 
of the fingers and toes.  The VA examiner stated that this 
disability was a result of diabetes mellitus.  Based on the 
record, there is disability, peripheral neuropathy on the 
tips of the fingers and toes that is proximately due to or 
the result of a service-connected disease or injury.  

The Board notes that there is only one positive objective 
piece of evidence in the record, the opinion presented in the 
VA examination report.  The examiner has in fact stated that 
the veteran has peripheral neuropathy on the tips of the 
fingers and toes and related it to service-connected diabetes 
mellitus.  In light of the foregoing, the Board finds that 
secondary service connection is warranted for peripheral 
neuropathy on the tips of the fingers and toes.

The Board notes that the claim of service connection for a 
neurological disability was denied as not well-grounded.  The 
Board points out that in light of the recent amendment to 
38 U.S.C.A. § 5107, noted above, there is no longer a legal 
requirement that a claim be "well-grounded" before it can 
be adjudicated on the merits.  However, since the veteran's 
claim for service connection has been granted, there has been 
no prejudice to the veteran in the Board considering his 
claim on the merits.  


Increased Rating for Diabetes Mellitus

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected diabetes mellitus.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

The veteran has been rated under Diagnostic Code 7913 which 
governs ratings for impairment from diabetes mellitus.  The 
Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities and finds this to be 
the appropriate diagnostic code under which to rate the 
veteran's service-connected diabetes mellitus. 

Under Diagnostic Code 7913, a 20 percent evaluation is 
warranted for diabetes mellitus requiring insulin and 
restricted diet or an oral hypoglycemic agent and restricted 
diet.  Diabetes mellitus requiring insulin, restricted diet, 
and regulation of activities warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this case, the medical evidence shows that the veteran 
meets the criteria for the assigned 20 percent rating.  He 
takes insulin several times a day and is required to follow 
the ADA diet.  In order for a 40 percent rating to be 
warranted, the evidence must show that the veteran's 
activities are regulated due to his diabetes.  Dr. Einspahr 
noted that the veteran has many disabilities.  Included in 
the noted disabilities was labile diabetes.  After reviewing 
the veteran's current medical state, Dr. Einspahr concluded 
that the veteran's activities and physical abilities were 
limited by his various disabilities.  For instance, he noted 
that the veteran was unable to lift and carry 10 to 20 pounds 
and his standing and walking were limited to less than one 
hour per day.  In addition, he stated that the veteran was 
restricted to sitting less than one hour continuously due to 
stiffness and musculoskeletal complaints.  In addition, Dr. 
Einspahr reported that the veteran was unable to push, pull, 
or repetitively grasp using his upper extremities related to 
adhesive capsulitis.  Dr. Einspahr opined that the sum total 
of the veteran's medical problems also  inhibited stopping, 
kneeling, crouching, or crawling whatsoever.  In addition, he 
opined that the sum total of the veteran's medical issues 
were significantly limiting.  

Diagnostic Code 7913 does not require that for a 40 percent 
rating to be warranted, that the veteran's diabetes mellitus 
be the only cause for limitation of activities.  Rather, the 
diagnostic code only states that there must be regulation of 
activities due to diabetes mellitus.  In light of Dr. 
Einspahr's statements, the Board finds that in part, the 
veteran's activities are limited due to his diabetes 
mellitus.  As such, the criteria for a 40 percent rating is 
met.  In order for a 60 percent rating to be warranted, the 
diabetes mellitus must require insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  

In this case, the veteran has only been hospitalized, by his 
own admission, three times since he was diagnosed with 
diabetes mellitus over 25 years ago.  Moreover, the evidence 
does not show that the veteran requires bimonthly visits to a 
diabetic care provider.  The veteran does have complications 
of his diabetes mellitus.  As noted, service connection has 
been granted for peripheral neuropathy of the tips of the 
fingers and toes.  The extremities which are affected by this 
disability have not yet been rated.  However, since the 
veteran does not have episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year and the record does not show that he requires 
bimonthly visits to a diabetic care provider, all of the 
required criteria have not been met.  

Accordingly, the Board concludes that the schedular criteria 
for a rating of 40 percent, but not more for diabetes 
mellitus, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.119, Part 4, Diagnostic Code 7913.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the evidence supports an increased rating of 40 
percent for service-connected diabetes mellitus.

The Board notes, however, that the veteran has not been 
recently hospitalized for his diabetes mellitus.  There is no 
evidence that the present state of the disorder causes any 
occupational impairment above the impairment reflected by the 
present schedular evaluation.  As noted, the veteran left his 
last place of employment due to his need to settle his 
father's estate.  A VA examiner indicated that the veteran is 
employable even considering his diabetes mellitus.  As such, 
marked interference with work is not shown.  Consequently, 
the Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to warrant 
referral of the case to the Director or Undersecretary for 
review for consideration of extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).




ORDER

Service connection for peripheral neuropathy on the tips of 
the fingers and toes is granted.

An increased rating of 40 percent, but no more, is granted 
for service-connected diabetes mellitus, subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

The veteran maintains that he was not afforded an adequate VA 
PTSD examination.  He maintains that his examination was 
brief and that he and the examiner discussed matters other 
than his PTSD.  The veteran points out that while his Vet 
Center counselor determined that his Global Assessment of 
Functioning (GAF) score was 43, the VA examiner determined 
that his GAF was 65.  

In light of the veteran's contentions and VCAA, the Board 
finds that the veteran should be afforded another VA 
psychiatric examination in order to resolve the current level 
of severity of the veteran's PTSD and to resolve the 
differences in his GAF scores as shown in the Vet Center and 
VA examination reports.  The VA examiner should opine as to 
what limitations, if any, all of the veteran's service-
connected disabilities, in sum, place on his employability.  
In addition, all current psychiatric treatment records should 
be obtained from Farmington VA Vet Center.  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important in 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655.  The 
veteran is hereby informed of this pertinent regulation.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran from Farmington VA Vet Center.

2.  The veteran should be afforded a VA 
psychiatric examination.  The VA 
psychiatric examiner should be provided a 
copy of the rating criteria for 
Diagnostic Code 9411.  The psychiatric 
examiner should be asked to provide 
detailed findings of the exact current 
manifestations of his service-connected 
PTSD in relation to the appropriate 
rating criteria.  The report of 
examination should include a detailed 
description of all clinical 
manifestations.  The claims file, to 
include all evidence added to the record 
in accordance with paragraph 1 should be 
made available to the psychiatric 
examiner prior to the examination.  The 
examiner should resolve inconsistencies 
in the veteran's GAF scores as shown in 
the private and VA examination reports.  
The VA examiner should opine as to what 
limitations, if any, all of the veteran's 
service-connected disabilities, in sum, 
place on his employability.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for a 
higher rating for PTSD and for a total 
disability rating for compensation 
purposes based on individual 
unemployability on the merits.  If any 
benefit requested by the veteran 
continues to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 


